DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/20 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Objections
Claims 1, 4-11, 13, 16, and 19 are objected to because of the following informalities:  
In claim 1, line 14 delete “to” and insert therein - - the - - for clarity.
In claim 16, line 2 delete “0.3M pa” and insert therein - - 0.3 Mpa - - for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-11, and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 1 requires “a screw of the extrusion die”.  The specification does not describe a screw of the extrusion die but rather the screw is of the extruder (Page 6, lines 14-18).
Amended claim 14 requires “an extruder screw of the extrusion die” and “the screw of the extrusion die”.  The specification does not describe a screw of the extrusion die but rather the screw is of the extruder.
New claim 19 requires “the extruder screw of the extrusion die”.  The specification does not describe an extruder screw of the extrusion die but rather the extruder screw is of the extruder.
Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the substrate" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the heat flowable material" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
New claim 19 requires “The apparatus according to claim 1” which is unclear and confusing as claim 1 is directed to a process.  It appears “The apparatus according to claim 1” should be - - The process according to claim 1 - -.  This is the interpretation given the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 4-11, 13, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoff et al. (WO 2012/104071) in view of Franz et al. (U.S. Patent 6,533,866), Aoyama et al. (WO 2004/039505), and Boger et al. (U.S. Patent 5,409,733) and optionally further Lande et al. (U.S. Patent Application Publication 2003/0140671).  Additionally, claims 14-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoff in view of Aoyama and optionally further Franz and/or Boger and/or Lande.  
Hoff discloses a process for the application of a heat flowable adhesive material (23) to a substrate (20, 21, etc.) comprising: extruding the heat flowable adhesive material from an extrusion die (7) of an extruder (1); wherein the extrusion die and the substrate are moved relative to each other to deposit the heat flowable adhesive material on a surface of the substrate and wherein a residence time of the heat flowable adhesive material within the extruder is less than 5 minutes and a length to diameter ratio of the extruder is less than 24 to give the extruder the/to ability to extrude material at a faster pace; and wherein a direction of rotation of a screw (6) of the extruder comprising the extrusion 
As to the limitations in claim 1 of “wherein a distance of 0.5mm to 20mm is provided between the extrusion die of the extruder and the surface of the substrate to prevent interaction between them” and in claim 14 of “which is more than 0.5 mm from the extrusion die to the series of substrates”, Hoff depicts in Figure 5 a distance is provided between the extrusion die of the extruder and the surface of the substrate(s) to prevent interaction between them.  Further, Hoff teaches structure of a robot including an arm capable of for moving the extruder considered capable of moving the extruder to more 
oC to 120 oC (Page 3, line 34).  It is known in the art of the application of a heat flowable adhesive/resin material (40 of Aoyama and 12 of Boger) to a substrate (50 of Aoyama and 10 of Boger) comprising dispensing/extruding the heat flowable adhesive/resin material from a die (30 of Aoyama and 30 of Boger such as a slot die analogous to the slot die taught by Hoff) wherein the die and substrate are moved relative to each other to deposit the heat flowable adhesive/resin material on a surface of the substrate a gas such as air (from gas jet 37 of Aoyama integrated with the die and from gas jets 61, 62 of Boger integrated with the die and including as taught by Aoyama at a temperature in the range of 10oC to 20oC higher than the temperature of the heat flowable adhesive material) is blown (and including as taught by Aoyama at a pressure in the range of 0.005 Mpa to 0.3 Mpa) onto the side of the heat flowable adhesive/resin material remote from the substrate (in which the gas is blown onto the heat flowable adhesive/resin material as it leaves the die and as it is deposited on the substrate and in which oC to 20oC higher than the temperature of the heat flowable adhesive material and which is below an activation temperature of the heat flowable adhesive material, e.g. in the range 70°C to 99°C wherein Hoff teaches the temperature of the heat flowable adhesive material includes in the range of 60 oC to 120 oC and below an activation temperature of the heat flowable adhesive material which is above 120 oC as suggested by Hoff or optionally further in view of Lande evidencing conventional activation temperature is above at least 100 oC (Paragraphs 0009, 0040, 0046, and 0063), and at a pressure in the range 0.2 Mpa to 0.3 Mpa onto the side of the heat flowable adhesive material remote from the substrate (in which the gas jet is positioned to blow the gas/the gas is blown onto the heat flowable adhesive material as it leaves the extrusion die of the extruder and as it is deposited on the substrate) to press the heat flowable adhesive material against the substrate, prevent drooling or trailing of the heat flowable adhesive material (i.e. preventing an undesired accumulation of the heat flowable adhesive material), and achieve a sharp cut-off as taught by Aoyama and further (optionally further regarding claims 14-18 
Regarding claims 8 and 18, the extruder taught by Hoff is a robotic mini-extruder (Figures 1-3). 
Regarding claim 11, Hoff teaches the extrusion is intermittent (Page 4, line 5 and intermittent at least between substrates (20, 21) as shown in Figure 6).
Regarding claim 13, Hoff teaches the heat flowable adhesive material is applied to a series of substrates (20, 21) that are sequentially located adjacent to the die of the extruder (Figure 6).  

Response to Arguments
Applicant's arguments filed 11/25/20 have been fully considered but they are not persuasive to overcome the rejection over Hoff.
In view of applicants amendments submitted on 11/25/20 the previous rejections as were set forth in the Office action mailed on 9/25/20 are withdrawn.  The claims as amended are fully addressed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN L GOFF II/Primary Examiner, Art Unit 1746